Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment of the claims filed 10 August 2021 has been entered. Applicant’s remarks filed 10 August 2021 are acknowledged.
Claims 1-15 are pending. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-10 and 13-15 are under examination.

Claim Objections/Rejections Withdrawn
The objections to claims 3 and 15 for informalities are withdrawn in response to Applicant’s amendment of the claims.
The rejection of claims 7 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lacking antecedent basis for the limitation “the increased RANKL/OPG ratio” and for reciting “skeletal disorders”, is withdrawn in response to Applicant’s amendment of the claims.
a functional analogue thereof which retains the characteristics of interleukin 3” in the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13 and 15 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Dorssers et al. (U.S. Patent No. 6,384,194 B1, Date of Patent: May 7, 2002), for reasons set forth in the previous Office Actions (see Office Action mailed 07/30/2020 at pages 9-10, and Office Action mailed 03/10/2021 at pages 7-8) and the following.
Applicant argues that Dorssers does not teach using a therapeutically effective amount of IL-3 to provide intervention against osteoporosis. Applicant argues that Dorssers lists osteoporosis together with cytopenias, immunosuppression and immunodeficiencies, however, these disorders have no relationship with osteoporosis, and Dorssers does not disclose how human IL-3 can be used to treat or prevent each and every condition as listed. Applicant argues that Dorssers teaches using the IL-3 protein for treatment either by itself or in combination to obtain specific response that either by itself or in combination”, what specific response is necessary to result in a clinical benefit, or how to achieve any necessary specific response. Applicant argues that the Examiner’s reliance upon MPEP §2131.02 is unsupported and the holding in In re Sasse is not relevant to the present situation. Applicant argues that Dorssers is merely directed to improved methods for the production and purification of human IL-3 and muteins thereof, and the experimentations of Dorssers only relate to different haematopoietic cell colonies but not in any way to osteoporosis, osteoblasts or osteoclasts. Applicant argues that the utility of IL-3 is not only dependent on its inherent characteristics but also on system/model used for the studies; the action of IL-3 on osteoclast differentiation has been shown to be both stimulatory and inhibitory depending on what model system/assay of osteoclast formation is used (citing Barton et al (1989), Hattersley et al. (1990), and Shinar et al. (1990)); and Dorssers’ disclosure fails to recognize these model systems and provide an enabling teaching as to how IL-3 can be used in an effective amount to provide therapeutic intervention against osteoporosis.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Dorssers teaches that human IL-3 (hlL-3) protein can be used for the treatment of bone disorders, such as bone fracture and osteoporosis (col. 15, lines 28-39). Dorssers teaches that for therapeutic uses, the hlL-3 protein may be formulated in ways standard for pharmaceutical compositions which are used for the administration of proteins; suitable excipients include, for example, physiological saline, Ringer's solution, In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
With respect to Applicant’s arguments that Dorssers merely lists osteoporosis together with other unrelated disorders but fails to teach how human IL-3 can be used to treat or prevent each and every condition as listed, Dorssers, however, teaches how to use IL-3 for treatment of osteoporosis or the other disorders, i.e., by administering human IL-3 to a subject in need of treatment of osteoporosis or any of the other disorders. As acknowledged by Applicant, Dorssers teaches that human IL-3 can be used to treat various disorders, including osteoporosis. One of ordinary skill in the art would recognize that Dorssers teaches administering human IL-3 to treat a subject having a disorder such as osteoporosis. While Dorssers teaches that human IL-3 can be used to treat conditions, such as cytopenias, immunosuppression or immunodeficiencies, Dorssers clearly names osteoporosis as being treatable with human IL-13. Thus, Dorssers meets the limitations of “providing therapeutic intervention against osteoporosis”, or “using IL-3 in bone homeostasis modulation and for intervention in skeletal disorders”, by “administering to a mammal in need thereof a therapeutically effective amount of Interleukin 3”, as required in claims 1 and 11. Regarding the “therapeutically effective amount”, the amount of the human IL-3 used by Dorssers for therapeutic application in the treatment of osteoporosis meets the limitation of “a therapeutically effective amount” of IL-3 recited in the instant claims. Applicant argues that Dorssers does not provides guidance (i.e., enablement) as to when human IL-3 needs to be used “either by itself or in combination”, what specific response is necessary to result in a clinical benefit, or how to achieve any necessary specific response. However, the presently claimed methods comprising administering IL-3 to a mammal in need of a therapeutic intervention against osteoporosis or skeletal disorders, which encompass using IL-13 “either by itself or in combination”. Dorssers teaches the therapeutic agent (human IL-3) and the patients to be treated (osteoporosis), thus, a person skilled in the art would know how to carry out the method and achieve the clinical benefit.
Applicant argues that the Examiner’s reliance upon MPEP §2131.02 is unsupported in the present situation because the various diverse applications are not derived from an identifiable genus of which osteoporosis is a recognized species. MPEP § 2131.02 states: "A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED: …when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). In Dorssers’ disclosure, osteoporosis is a species of the genus, i.e., the genus of disorders that can be treated with human IL-13. Even though In re Sasse is not relevant to the present situation, which states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP §716.07.” (MPEP 2121 [R-6]) The Examiner maintains the position that Dorssers expressly anticipates all of the elements of the claimed invention (i.e., treating osteoporosis by administering human IL-3), thus, the reference is presumed to be operable/enabling. With respect to Applicant’s arguments that the experimentations of Dorssers only related to different haematopoietic cell colonies and did not relate in any way to osteoporosis, osteoblasts or osteoclasts, however, MPEP 2121 states: A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). (emphasis added)
With respect to Applicant’s arguments that Dorssers’ disclosure fails to recognize the different model systems and actions of IL-3 on osteoclast differentiation, as reported in vitro system/model used for the studies, Dorssers teaches that IL-3 can be administered to a subject (in vivo system) to provide therapeutic treatment against osteoporosis. Applicant argues that Applicant has shown the effects of IL-3 on RANKL and the ratio of RNKL/OPG in both in vitro and in vivo systems and has investigated the important mechanisms. However, the effects of IL-3 and the underlying mechanisms mediating the effects are inherent characteristics, because the same therapeutic agent (i.e., IL-3) is administered to the same subject (i.e., osteoporosis). The prior art teaches the same treatment method, thus, anticipates the present claims.
For reasons set forth above, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Dorssers et al. (U. S. patent No. 6,384,194 B1), for reasons set forth in the previous Office Actions (see Office Action mailed 07/30/2020 at pages 10-11, and Office Action mailed 03/10/2021 at pages 9-10) and the following.
’ in vivo experiments (Example 10) in Chimpanzees are for thrombocytopenia/leukocytosis and not for osteoporosis and cannot be construed as rendering obvious the present claims for intervention against osteoporosis. Applicant argues that the routes of administration and the amounts of IL-3 used by Dorssers are for thrombocytopenia/leukocytosis and are not relevant to Applicant’s invention. Applicant argues that Dorssers teaches that the IL-3 activity in thrombocytopenia/leukocytosis is surprising and unanticipated, and Dorssers’ findings accordingly follow that the use of IL-3 is not obvious in any amount for treating conditions other than thrombocytopenia/leukocytosis. Applicant argues that the instant application discloses the role of IL-3 for regulation of RANKL and OPG relevant to osteoblasts and age-related osteoporosis and other musculoskeletal diseases, which nobody has reported for IL-3, and the Examiner cannot rely upon the prior art as required under 35 U.S.C. §103 to establish a prima facie case of obviousness of Applicant’s claimed invention.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Claim 9 recites “wherein said interleukin 3 is administered subcutaneously, transdermally, intravenously, orally, intranasally, intramuscularly, intraperitoneally, buccally, or rectally.” Claims 8 and 14 recite “wherein said effective amount of interleukin 3 is between 10 and 10,000 units/kg body weight (or between 50 and 500 units/kg body weight).” In Example 10, Dorssers teaches subcutaneous injection of a solution containing purified hIL-3 to Chimpanzees at a dose of 30 g of hIL-3 per kg per prima facie obvious to a skilled artisan to administer the hIL-3 protein via the subcutaneous route to a patient in need of treatment with IL-3. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, because Dorssers showed that the exemplified administration route can be used for in vivo delivery of the protein to Chimpanzees. Furthermore, a person of ordinary skill in the art would at least have been motivated to try to use the administration method to deliver the protein in a patient for treating osteoporosis. Regarding the amounts recited in claims 8 and 14, given that the level of skill in this art is very high, and that optimizing parameters such as the dosage of a therapeutic agent is routine, optimizing the amount of the IL-3 protein used by Dorssers to the therapeutically effective amount as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. 
With respect to Applicant’s arguments that it is not appropriate to use the routes of administration and amounts of IL-3 for thrombocytopenia/leukocytosis to a subject in need of therapeutic intervention against osteoporosis, however, optimizing parameters such as the administration route and the dosage of a therapeutic agent is routine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the administration route and dosage of the IL-3 protein exemplified by Dorssers to the therapeutically effective amounts as claimed, with a reasonable expectation of success, absent evidence of unexpected results. Dorssers exemplified administration of IL-3 for in vivo treatment of a disorder, i.e., thrombocytopenia, which is among the disorders being treatable with IL-3 as taught by in vivo treatment of a disorder. Regarding the IL-3 doses, Dorssers demonstrated that administration of 30 g/kg/day for a period of seven days resulted in surprising in vivo effects. A skilled artisan would find it obvious to use this dose at least as a starting point for optimization to thereby arrive at the claimed dose ranges for osteoporosis. Such optimization is routine to a person of ordinary skill in the art and leads to the reasonably expected success. With respect to Applicant’s arguments that Applicant discloses the novel findings on the role of IL-3 for regulation of RANKL and OPG relevant to osteoblasts and age-related osteoporosis and other musculoskeletal diseases, however, it has been established that the invention is obvious; as such, Applicant has worked out experimental details that are immaterial to the claimed invention. “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” (see MPEP 2145 [R-2] and in re Wiseman, 596 F.2d 1019, 201 USPQ 658).
Therefore, Dorssers renders the instant claims obvious.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the term “a disintegrin and metalloproteases (ADAM)” should be “a disintegrin and metalloprotease (ADAM)”. Suggest to amend the claim to “wherein said interleukin 3 decreases soluble RANKL by reducing ectodomain shedding of membrane RANKL through downregulation of a disintegrin and metalloprotease (ADAM).”

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 10, 2022